         Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 1 of 33



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

    MARY D.,                         :
                                     :
         Plaintiff,                  :
                                     :
         v.                          : CASE NO. 3:20-cv-656 (RAR)
                                     :
    KILOLO KIJAKAZI, Acting          :
    Commissioner of Social           :
    Security,1                       :
                                     :
         Defendant.                  :


                         RULING ON PENDING MOTIONS

        Mary D. (“plaintiff”) appeals the final decision of the

Commissioner of Social Security (“the Commissioner” or

“defendant”) pursuant to 42 U.S.C. § 405(g).           The Commissioner

denied plaintiff’s application for Social Security Disability

Benefits in a decision dated February 5, 2020.            Plaintiff timely

appealed to this Court.        Currently pending are plaintiff’s

motion for an order reversing and remanding her case for a

hearing (Pl.’s Br., ECF No. 21-2) and defendant’s motion to

affirm the decision of the Commissioner (Def.’s Br., ECF No. 23-

1).

        For the following reasons, plaintiff’s motion to remand is

GRANTED and the Commissioner’s motion to affirm is DENIED.



1
  Andrew M. Saul was Commissioner of Social Security when this case was filed.
On July 9, 2021, Dr. Kilolo Kijakazi became Acting Commissioner. Pursuant to
Federal Rule of Civil Procedure 25(d), Acting Commissioner Kijakazi is
automatically substituted as the defendant. See Fed. R. Civ. P. 25(d).

                                       1
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 2 of 33



I.    Standard

      “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”      Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).2     “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”       42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.     Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).        Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.          Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

      Therefore, absent legal error, this Court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.      Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).    Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to



2
  Unless otherwise indicated, in quoting cases, all internal quotation marks,
alterations, emphases, footnotes, and citations are omitted.

                                      2
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 3 of 33



support the plaintiff’s contrary position.          Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

      The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”         Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).            Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”       Williams, 859 F.2d at 258.

      The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.           42 U.S.C.

§ 423(a)(1).    “The term ‘disability’ means . . . [an] inability

to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”               42

U.S.C. § 423(d)(1).      To determine whether a claimant is disabled

within the meaning of the SSA, the ALJ must follow a five-step

evaluation process as promulgated by the Commissioner. 3


3
  The five steps are as follows: (1) the Commissioner considers whether the
claimant is currently engaged in substantial gainful activity; (2) if not,
the Commissioner considers whether the claimant has a “severe impairment”
which limits his or her mental or physical ability to do basic work
activities; (3) if the claimant has a “severe impairment,” the Commissioner
must ask whether, based solely on the medical evidence, the claimant has an
impairment listed in Appendix 1 of the regulations. If the claimant has one
of these enumerated impairments, the Commissioner will automatically consider
him or her disabled, without considering vocational factors such as age,
education, and work experience; (4) if the impairment is not “listed” in the
regulations, the Commissioner then asks whether, despite the claimant’s
severe impairment, he or she has the residual functional capacity to perform
his or her past work; and (5) if the claimant is unable to perform his or her
past work, the Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden of proof on

                                      3
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 4 of 33



      To be considered disabled, an individual’s impairment must

be “of such severity that he is not only unable to do his

previous work but cannot . . . engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A).       “[W]ork which exists in the national

economy means work which exists in significant numbers either in

the region where such individual lives or in several regions of

the country.”     Id.4

II.   Procedural History

      Plaintiff initially filed for disability insurance benefits

under Title II on July 1, 2013. (R. 174–76.)           Plaintiff alleged

that congenital heart disease, pulmonary hypertension, and

arrythmias limited her ability to work, with a disability onset

date of June 28, 2013.      (R. 71, 175, 205.)      The initial

application was denied on September 11, 2013, and again upon

reconsideration on September 23, 2013.         (R. 97, 98–101.)

Plaintiff then filed for an administrative hearing, which was

held by ALJ Alexander Borré (hereinafter “the ALJ”) on August

25, 2015.    (R. 168, 258–264.)      The ALJ issued an unfavorable

decision on October 15, 2015.        (R. 9–22.)    Plaintiff filed a


this last step, while the claimant has the burden on the first four steps.
20 C.F.R. § 416.920(a)(4)(i)-(v).
4
  The determination of whether such work exists in the national economy is
made without regard to: 1) “whether such work exists in the immediate area in
which [the claimant] lives;” 2) “whether a specific job vacancy exists for
[the claimant];” or 3) “whether [the claimant] would be hired if he applied
for work.” Id.


                                      4
        Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 5 of 33



request for review with the Appeals Council on December 15,

2015.    (R. 7, 1055.)    The Appeals Council denied plaintiff’s

request for review on March 28, 2017.         (R. 1–3, 1041–43.)

        Plaintiff filed an action for review of the unfavorable

decision in the United States District Court for the District of

Connecticut, and the Commissioner moved to remand the case for

further administrative proceedings.         (R. 1047–48.)    The Appeals

Council ordered the case remanded to an ALJ on February 1, 2019.

(R. 1052–53.)     The Appeals Council’s mandate instructed the ALJ

to further evaluate plaintiff’s alleged symptoms, evaluate

medical opinions, obtain medical expert evidence relevant to

plaintiff’s maximum residual functional capacity, and obtain

supplemental evidence from a vocational expert, if necessary.

(R. 1052–53.)

        The ALJ held a second administrative hearing on June 11,

2019.    (R. 1080.)    The ALJ held a third administrative hearing

on December 12, 2019, to elicit further testimony from, and

questioning of, medical expert Dr. James Todd.           (R. 1144.)      The

ALJ issued an unfavorable decision on February 5, 2020.            (R.

920–32.)    Plaintiff did not file a request for review with the

Appeals Council, which rendered as final the ALJ’s decision.

Plaintiff then filed this action seeking judicial review.             (ECF

No. 1-1.)



                                      5
        Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 6 of 33



III. The ALJ’s Decision

        After following the five-step evaluation process, the ALJ

concluded that plaintiff was not disabled within the meaning of

the Social Security Act from her onset date of June 28, 2013

through her date last insured (“DLI”) of December 31, 2018.              (R.

923.)     At step one, the ALJ determined that plaintiff had not

engaged in substantial gainful activity between her alleged

onset date and her DLI.       (R. 923.)    At step two, the ALJ found

that plaintiff had the following severe impairments: status post

atrial fibrillation ablation, pulmonary hypertension, congenital

heart defect, obesity status post gastric bypass, and

lumbosacral degenerative disc disease.         (See R. 923.)

        At step three, the ALJ found that plaintiff’s severe

impairments did not meet or medically equal the severity of a

listed impairment in 20 C.F.R. § Pt. 404, Subpt. 1, App. 1.

(See R. 923.)     The ALJ specifically considered plaintiff’s

degenerative disc disease as a spinal disorder under Listing

1.04 and found that plaintiff did not demonstrate the required

criteria of “nerve root compression, spinal arachnoiditis, or

lumbar spinal stenosis.” (R. 923.)         The ALJ considered

plaintiff’s cardiac impairments under Listings 4.02 and 4.05.

(See R. 924.)     The ALJ found that plaintiff’s impairments did

not meet Listing 4.02 as of her DLI because medical expert Dr.

Todd testified that her condition prior to May of 2019 did not

                                      6
      Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 7 of 33



rise to the level of heart failure.       (R. 924.)    The ALJ found

that plaintiff’s impairments did not meet Listing 4.05 because

her recurrent arrhythmias resolved with ablation and her

condition stabilized after surgery.       (See R. 924.)    Throughout

this evaluation, the ALJ specifically “considered the cumulative

effect of the [plaintiff’s] obesity on the other impairments”

and noted that plaintiff lost weight following her bypass

surgery and improved her exercise tolerance. (R. 924.)

      The ALJ found that plaintiff had the residual functional

capacity (“RFC”)

      to perform sedentary work as defined in 20 CFR
      404.1567(a) except no climbing of ladders, ropes or
      scaffolds, occasional climbing of ramps and stairs, no
      crawling, occasional stooping, kneeling and crouching,
      frequent balancing; no exposure to hazards such as open,
      moving machinery and unprotected heights; occasional
      exposure to temperature and humidity extremes; no
      concentrated exposure to dust, gases and fumes; and
      occasional pushing and pulling up to 20 pounds with the
      lower extremities.

(R. 924.)    At step four, the ALJ concluded that plaintiff could

perform her past relevant work as a payroll supervisor as

generally and actually performed, thereby ending the evaluation

process.    (R. 931.)

IV.   Discussion

      As a threshold matter, plaintiff argues that the ALJ failed

to develop the administrative record because the medical records

contained two gap periods and the record lacked opinions from


                                    7
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 8 of 33



plaintiff’s treating sources.     (Pl.’s Br. at 10–17.)      Plaintiff

then argues that substantial evidence did not support the ALJ’s

RFC determination and the ALJ’s step four determination.         (Id.

at 19–24.)   For the reasons explained below, the Court grants

plaintiff’s motion and remands the case for further proceedings.

  A. Whether the ALJ Failed to Adequately Develop the
     Administrative Record.

     Plaintiff argues that the ALJ failed to develop the record

in two ways: first, the administrative record does not contain

medical records from June 2015 to March 2017 and from August

2017 to February 2018; and second, the ALJ neither requested nor

obtained opinions from all treating providers.        (Pl.’s Br. at

10–16.)   Defendant responds that there is no gap in the record

with respect to either time period.      (Def.’s Br. at 14–20.)

     Whether an ALJ fulfilled his duty to develop the

administrative record is a threshold question.        Intonato v.

Colvin, No. 13 Civ. 3426 (JLC), 2014 WL 3893288, at *8 (S.D.N.Y.

Aug. 7, 2014).   This duty “exists even when the claimant is

represented by counsel.”    Phelps v. Colvin, 20 F. Supp. 3d 392,

401 (W.D.N.Y. 2014).   “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant, and plaintiff bears the burden of establishing such




                                   8
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 9 of 33



harmful error.”    Parker v. Colvin, No. 3:13-cv-1398 (CSH), 2015

WL 928299, at *12 (D. Conn. Mar. 4, 2015).

  i.     Plaintiff has not established that any gap in medical
         records is significant.

       While an ALJ has an affirmative duty to develop the record,

“an ALJ is under no obligation to fetch records that do not

exist or are not significant.”       Crespo v. Comm’r of Soc. Sec.,

No. 3:18-cv-435 (JAM), 2019 WL 4686763, at *4 (D. Conn. Sept.

25, 2019) (citing Morris v. Berryhill, 721 F. App’x 25, 28 (2d

Cir. 2018)) (noting that the plaintiff had not indicated, either

in her motion or in the record, whether the plaintiff had

treatment notes for the relevant gap period).         Mere arguments

that missing records could be significant do not suffice.               See

Santiago v. Astrue, No. 3:10-cv-937 (CFD), 2011 WL 4460206, at

*2 (“The plaintiff makes only a general argument that any

missing records possibly could be significant, even if they

exist.   That argument is insufficient to carry his burden.”).

Rather, “[t]o demonstrate prejudice [the claimant] must show

that the additional medical reports would undermine the ALJ’s

decision.”    Lena v. Astrue, No. 3:10-cv-893 (SRU), 2012 WL

171305, at *9 (D. Conn. Jan. 20, 2012); cf. Bozzuto v. Colvin,

No. 3:16-cv-964 (DFM), 2018 WL 4300022, at *11–13 (D. Conn.

Sept. 10, 2018) (dismissing the plaintiff’s missing records

argument because while the plaintiff argued that the ALJ should


                                     9
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 10 of 33



have obtained information about hand surgeries, the plaintiff

failed to articulate how the missing records affected the ALJ’s

decision and the record did not suggest the records would be

material).

       Plaintiff alleges that the ALJ failed to develop the record

in part because of “two obvious medical records gaps” from June

2015 to March 2017 and from August 2017 to February 2018.

(Pl.’s Br. at 10.)     Plaintiff further contends that the ALJ

failed to request medical records from Dr. Diaz, who treated

plaintiff for goiter.      (Id. at 11.)    In response, the

Commissioner argues that plaintiff, who had legal representation

at all phases of the administrative process, bears the burden to

submit evidence in support of her disability claim.           (Def.’s Br.

at 14–20.)    The Court will address each category in turn.

  a. The alleged gap in the Record from 2015-2017 and 2017-2018

       Plaintiff identifies “a 21 month gap in the Record, right

in the middle of the period at issue in this case” and “a five-

and-a-half month records gap[,]” spanning from June 2015 to

March 2017 and from August 2017 to February 2018.           (Pl.’s Br. at

10.)   Aside from noting that “[t]he Record reveals that during

this period of time, Dr. Lahiri was seen according to Dr.

Schatz[,]” (id.), plaintiff has neither identified nor explained

the relevance of these missing records.         Upon review of the

medical records, the Court has not discovered evidence to

                                     10
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 11 of 33



suggest that plaintiff’s medical status devolved during these

gaps to the extent that the records’ omission prejudiced

plaintiff.

     The record that plaintiff identifies as missing is a visit

with Dr. Lahiri in October of 2017, which pulmonologist Dr.

Schatz refers to in her visit summary in 2018.        (See R. 1406.)

Dr. Schatz’s recitation of this visit does not suggest that

plaintiff’s status had changed such that the 2018 records did

not accurately reflect her status.      Per Dr. Schatz’s summary, in

October of 2017, plaintiff had: increased her exercise tolerance

in tandem with a 100-pound weight loss; dyspnea on exertion

walking up an incline or climbing more than one flight of

stairs; intermittent cough secondary to postnasal drip; and

ankle edema.   (R. 1406, 1786.)    By November of 2018, plaintiff

reported that she was not using her oxygen and she experienced

shortness of breath on long walks, occasional palpitations but

no chest pain, and a frequent cough due to sinus congestion.

(R. 1787.)

     Plaintiff does not affirmatively identify other missing

records during this period, but the Court reads the collective

medical records as suggesting that any missing records would not

be significant.   The references to dates during that period

include: cardiology records which indicate that plaintiff had an

echocardiogram in April of 2016 (R. 1435, 1439); medication

                                   11
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 12 of 33



lists that indicate prescriptions were prescribed in June of

2015 (R. 1436, 1440–41, 1451, 1749, 1763); and a list of active

problems noting reactive hypoglycemia and obesity in November of

2016, and gastric bypass status and weight gain in November of

2015 (R. 1479, 1486, 1623).     Analogously, the treatment history

reports do not document any surgeries or hospital visits that

occurred during either of the two gap periods, which could have

alerted the ALJ to a worsening of plaintiff’s symptoms.          See,

e.g., (R. 1477 (documenting surgery in October of 2014 and

October of 2018); R. 1668–69 (documenting surgeries in 2014,

2018, and 2019)); see also Ubiles v. Astrue, No. 11-cv-6340

(MAT), 2012 WL 2572772, at *9–10 (W.D.N.Y. July 2, 2012)

(finding the ALJ’s failure to develop the record was not

harmless when the alleged missing records included hospital

emergency room visits and those visits were caused by the

exacerbation of plaintiff’s symptoms).

     Likewise, the historical summaries within the treating

providers’ reports suggest that plaintiff’s condition had not

worsened before and after these gaps.       For instance, plaintiff’s

prescriptions in June of 2015, prior to the gap, and in April of

2017, following the gap, do not significantly differ.         (Compare

R. 895 (listing active medications as: aborvastatin, furosemide,

hydralazine, lansoprazole, Lasix, metoprolol tartate, Vitamin B-

12, Vitamin D3-1, Zinc 50 mg capsule), with R. 1653 (listing

                                   12
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 13 of 33



active medications as: hydralazine, metropolol tertate, Zinc 50

mg capsule, Vitamin B-12, Vitamin D, lansoprazole, aborvastatin

calcium, furosemide, Klor-Con M20).)      In May of 2018, Dr. Tolat

noted that plaintiff had been “well” since her ablation in 2013

and 2014, but plaintiff underwent cardioversion in April of 2018

after she developed recurrent atypical flutter.        (R. 1308.)

Plaintiff had maintained sinus rhythm since the April

cardioversion. (R. 1308; R. 1312 (“She has done well for

approximately 4 years until she redeveloped atypical flutter and

underwent cardioversion in April. . . . Since cardioversion she

has not had any recurrent arrhythmias.”).)       At the hearing in

June of 2019, plaintiff testified that her weight had stayed the

same over the past six years, which suggests that plaintiff’s

weight did not fluctuate significantly during these gap periods.

(R. 950.)

     After a searching review and without further information

from plaintiff, the Court cannot conclude that any missing

records were significant and would have altered the ALJ’s

decision.   See Patricia K. v. Comm’r of Soc. Sec., 5:20-cv-37

(ATB), 2020 WL 7490323, at *8 (N.D.N.Y. Dec. 21, 2020) (noting

the difficulty in determining whether missing records would have

influenced an ALJ’s decision when the court had not seen the

records and plaintiff did not identify specific information

contained in the records).     Because plaintiff has not

                                   13
        Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 14 of 33



demonstrated how “the additional medical reports would undermine

the ALJ’s decision,” Lena, 2012 WL 171305, at *9, the Court

finds that the ALJ did not err by failing to obtain records from

July 2015 to April 2017 and August 2017 to February 2018.             Any

failure to obtain records was harmless error.

  b. Dr. Diaz

        Plaintiff argues that the ALJ failed to develop the record

because the ALJ did not seek information from a physician, Dr.

Diaz, whom the Record identifies as having treated plaintiff for

goiter.     (Pl.’s Br. at 11.)     While the medical records contain

references to a Dr. Diaz, (see R. 1425), plaintiff does not

proffer evidence to suggest how Dr. Diaz’s records would be

significant or alter the ALJ’s determination, and the records

are not clear that Dr. Diaz even treated plaintiff more than

once.

        An ALJ is not required to “obtain every medical file from

every medical source the claimant has seen.”           Ubiles v. Astrue,

No. 11-CV-6340 (MAT), 2012 WL 2572772, at *10 (W.D.N.Y. July 2,

2012).    Absent more information, the Court cannot be certain

that plaintiff treated with Dr. Diaz for an issue that is

relevant to the disability claim.          Given this context, the Court

does not find that the ALJ failed to perform his duty to develop

the record when the significance of this treatment was not

apparent on the face of the record, and plaintiff has not

                                      14
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 15 of 33



demonstrated that the omission of these records prejudiced her

disability assessment.     Thus, the ALJ did not err by failing to

develop the record with respect to Dr. Diaz.

  ii.   The ALJ failed to develop the record with respect to
        treating source medical opinions.

     Having concluded that the gap in medical records was not

significant, the Court now considers whether the ALJ’s failure

to request and obtain medical opinions from plaintiff’s treating

sources requires remand.    Plaintiff argues that the ALJ’s

failure created a gap in the Record because there were no

opinions from the following providers: pulmonologist Dr. Lahiri;

cardiologist Dr. Tolat; APRN DiRamio; and Dr. Diaz.         (Pl.’s Br.

at 12–14.)     Plaintiff argues that the ALJ had the affirmative

duty to request opinions from these providers because their

treatment notes offer no assessment of plaintiff’s functional

limitations.    (Id.)   The Commissioner responds that plaintiff

had the burden to prove her disability and could have secured

opinions from her treating sources.      (Def.’s Br.at 3–19.)

     An ALJ has the affirmative “duty to obtain information from

physicians who can provide opinions about the claimant.          The ALJ

must make reasonable efforts to obtain a report prepared by a

claimant’s treating physician even when the treating physician’s

underlying records have been produced.”       Santiago v. Comm’r of




                                   15
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 16 of 33



Soc. Sec., No. 13CV3951-LTS-SN, 2014 WL 3819304, at *17

(S.D.N.Y. Aug. 4, 2014).

     However, remand is not always necessary when an ALJ fails

to discharge his duty to request opinions from treating sources.

When “the record contains sufficient evidence from which an ALJ

can assess [a claimant’s] residual functional capacity,” the

absence of treating source opinions will not require remand.

Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d Cir.

2013) (summary order).     Thus, the essential question is whether

the record contained sufficient evidence for the ALJ to assess

plaintiff’s functional limitations.      See Keovilay v. Berryhill,

No. 3:19-cv-735 (RAR), 2020 WL 3989567, at *4 (D. Conn. July 15,

2020); Moreau v. Berryhill, No. 3:17-cv-396 (JCH), 2018 WL

1316197, at *7 (D. Conn. Mar. 14, 2018).       Whether a record

contains sufficient evidence without treating source opinions is

a fact-specific inquiry that hinges on the “circumstances of the

particular case, the comprehensiveness of the administrative

record,” and whether the record “was sufficiently comprehensive

to permit an informed finding by the ALJ.”       Sanchez v. Colvin,

No. 13-cv-6303 (PAE), 2015 WL 736102, at *5–6 (S.D.N.Y. Feb. 20,

2015).

     The parties do not contest that the ALJ did not seek

medical opinions from plaintiff’s treating sources.         The record

contains no evidence that the ALJ requested opinions from

                                   16
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 17 of 33



plaintiff’s providers or that providers ignored any requests to

provide medical evidence. See Tankisi, 521 F. App’x at 33–34

(“[T]he ALJ’s conclusions would not be defective if he requested

opinions from medical sources and the medical sources

refused.”).   This failure to procure treating source opinions

does not automatically require remand.       The question becomes

whether the record contained sufficient evidence from which the

ALJ could derive plaintiff’s RFC, such that the ALJ’s failure to

seek opinions from all of plaintiff’s treating sources does not

necessitate remand.

     For the reasons explained below, the Court finds that the

record was inadequately developed because the treatment notes

did not offer sufficient insight into plaintiff’s functional

limitations, and the ALJ violated the treating physician rule by

assigning greater weight to the opinion of a non-examining

medical expert rather than requesting opinions from plaintiff’s

treating providers.

  a. The raw treatment notes do not offer sufficient insight
     into plaintiff’s functional limitations.

     Administrative records may be sufficiently complete without

opinions from a claimant’s treating sources where the treatment

notes offer insights into how the claimant’s impairments affect

her ability to function.    See Keovilay, 2020 WL 3989567, at *4–

5; DeLeon v. Colvin, No. 3:15-cv-1106 (JCH), 2016 WL 3211419, at


                                   17
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 18 of 33



*4 (D. Conn. June 9, 2016) (acknowledging that administrative

records can be complete without treating source opinions when

the records “contain notes that express the treating physician’s

views as to a claimant’s residual function capacity, i.e., the

treating physicians’ views can be divined from their notes, and

it is only a formal statement of opinion that is missing”).

Here, plaintiff’s medical records consist primarily of

echocardiogram results, vitals from medical visits, and results

from physical examinations.     This raw data offers little to no

insight into plaintiff’s ability to perform work functions or

the opinion of plaintiff’s treating sources regarding any

functional limitations.    See, e.g., Moreau, 2018 WL 1316197, at

*8 (finding the record contained no informal RFC assessment when

the physicians’ notes assessed the plaintiff’s “muscle tone,

gait, language, and memory” but offered no assessment “of the

scope of [plaintiff’s] work-related capabilities”).

     For this reason, the medical records are not sufficient to

serve as substitutes for the opinions that plaintiff’s treating

sources could provide.     See Sanchez, 2015 WL 736102, at *8

(“The critical point is that all of these records lack the

nuanced descriptions and assessments that would permit an

outside reviewer to thoughtfully consider the extent and nature

of Sanchez’s mental-health conditions and their impact on her

RFC.”).   Absent treating sources’ medical opinions that assess

                                   18
      Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 19 of 33



plaintiff’s functional limitations, singular reliance on the

medical records would not offer sufficient insight into how

plaintiff’s impairments impact her RFC.

    b. The ALJ’s treatment of the treating source opinions created
       a gap in the record from 2015 through the DLI of treating
       source opinions regarding plaintiff’s function limitations.

      Plaintiff’s administrative record included a total of five

treating source opinions: primary care physician Dr. Brodie’s

letter from 2014; cardiologist Dr. Dahhan’s letter from 2015 and

two opinions from 2019; and pulmonologist Dr. Schatz’s opinion

from 2019.    (R. 582, 928–31, 1459–63, 1784–85, 1797–1800.)            The

ALJ assigned these opinions little or partial weight, (see R.

928–31), and plaintiff argues that the ALJ’s treatment ran afoul

of the treating physician rule (Pl.’s Br. at 3–8).

      The ALJ’s “duty to develop the record goes hand in hand

with the treating physician rule, which requires the ALJ to give

special deference to the opinion of a claimant’s treating

physician.”    Batista v. Barnhart, 326 F. Supp. 2d 345, 353

(E.D.N.Y. 2004).5     “Proper application of the [treating

physician] rule ensures that the claimant’s record is

comprehensive, including all relevant treating physician

diagnoses and opinions, and requires the ALJ to explain clearly


5
  The treating physician rule applies to claims filed before March 27, 2017.
20 C.F.R. § 404.1527. The current administrative regulations eliminate this
rule, but the regulations apply to cases filed on or after March 27, 2017.
20 C.F.R. § 404.1520(c). The treating physician rule applies to plaintiff’s
claim because plaintiff first filed this claim in 2013. (R. 201–211.)

                                     19
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 20 of 33



how these opinions relate to the final determination.”         Lacava

v. Astrue, No. 11-CV-7727 (WHP) (SN), 2012 WL 6621731, at *13

(S.D.N.Y. Nov. 27, 2012), report and recommendation adopted, No.

11-CV-7727 (WHP), 2012 WL 6621722 (S.D.N.Y. Dec. 19, 2012).

Because a treating physician has the “opportunity to develop an

informed opinion as to the physical status of the patient[,]” a

treating physician’s opinion generally receives greater

deference than other medical sources under the treating

physician rule.   Hallet v. Astrue, No. 3:11-cv-1181, 2012 WL

4371241, at *6 (D. Conn. Sept. 24, 2012).       This rule stipulates

that “the opinion of a [plaintiff’s] treating physician as to

the nature and severity of the impairment is given ‘controlling

weight’ as long as it ‘is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case

record.’”   Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)

(quoting 20 C.F.R. § 404.1527(c)(2)).

     When an ALJ does not assign controlling weight to a

treating source’s opinion, the ALJ shall consider several

factors to determine what weight to assign the opinion.          Those

factors include the history of the treatment relationship, “the

‘[n]ature and extent of the treatment relationship,’ the

‘[s]upportability’ of the opinion with other relevant evidence,

including ‘medical signs and laboratory findings,’ the

                                   20
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 21 of 33



‘consistency’ of the opinion ‘with the record as a whole,’ [and]

whether the opining physician is a specialist.” Ortiz v. Comm’r

of Soc. Sec., 309 F. Supp. 3d 189, 203 (S.D.N.Y. 2018) (quoting

20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6)).         An ALJ’s

failure to explicitly recite each factor will not automatically

compel remand; rather, the ALJ must have provided “good reasons”

for the weight the ALJ assigns to the opinion.        Halloran v.

Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004) (per curiam).          Even

where a treating physician’s opinion is not controlling, the

opinion “may still be entitled to significant weight because the

treating source is inherently more familiar with claimant’s

medical condition than are other sources.”       Tankisi, 521 F.

App’x at 33.

     Here, the ALJ did not assign controlling weight to a

treating source’s opinion.     The ALJ assigned partial weight to a

letter that Dr. Brodie authored in May of 2014, which the ALJ

reasoned was less reliable because: it did not contain a

function-by-function assessment of plaintiff’s limitations;

physical therapy records documented plaintiff’s improvement; and

the opinion did not address cardiac symptoms.        (R. 930.)    Dr.

Dahhan’s opinion from 2015 received little weight because it did

not provide a function-by-function assessment and subsequent

treatment notes demonstrated that plaintiff’s condition

improved.   (R. 929.)

                                   21
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 22 of 33



       The opinions that Dr. Dahhan and Dr. Schatz provided after

the DLI received similar treatment.        The ALJ assigned partial

weight to the opinions that Dr. Dahhan produced in May and

November of 2019 because the ALJ interpreted the limitations to

apply to plaintiff’s post-DLI condition and the limitations

lacked support from the pre-DLI treatment notes.          (See R. 929–

30.)   The opinion that Dr. Schatz provided in May of 2019

received little weight because Dr. Schatz rendered the opinion

after the DLI and treatment notes did not reflect such severe

limitations.    (See R. 930–31.)

       The Court does not agree that the ALJ provided “good

reasons” for assigning less weight to the opinions that Dr.

Dahhan and Dr. Schwartz submitted in 2019.         Before concluding

that the opinions were of lesser value because they referred to

plaintiff’s condition after the relevant period, the ALJ should

have requested clarification or retrospective opinions from

plaintiff’s treating sources.       “Retrospective diagnoses and

opinions are those from a treating physician that relate to a

time period in the past[.]”       Lacava, 2012 WL 6621731, at *13.

“If a physician who treated the claimant before . . . her date

last insured provides a retrospective opinion, the treating

physician rule applies and the opinion may be entitled to

controlling weight.”      Perrone v. Saul, No. 3:17-cv-125 (RNC),

2019 WL 4744820, at *5 (D. Conn. Sept. 30, 2019); see also

                                     22
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 23 of 33



Clobridge v. Astrue, 5:07-cv-691, 2010 WL 3909500, at *7

(N.D.N.Y. Sept. 30, 2010) (“[A] treating physician’s

retrospective opinion is entitled to controlling weight unless

it is contradicted by other medical evidence or overwhelmingly

compelling non-medical evidence.”).

     While Dr. Dahhan indicated in the May 2019 opinion that the

limitations applied back to plaintiff’s condition as of that

month, that restriction offers no insight into whether

plaintiff’s condition had altered since the DLI.        In the face of

such ambiguity, the ALJ could not have construed the absence of

a reference to the relevant period as evidence that plaintiff

did not have similar limitations before the DLI.        The ALJ should

seek clarification from Dr. Dahhan by requesting a retrospective

opinion that assesses plaintiff’s limitations as of the DLI.

See, e.g., Perrone, 2019 WL 4744820, at *8–9 (remanding and

ordering the ALJ to determine whether the treating physician

intended his opinion to be retrospective and to seek a

retrospective opinion); Lacava, 2012 WL 6621731, at *17 (noting

the ALJ should have sought a retrospective opinion from

plaintiff’s treating physicians when the physicians’ assessments

were ambiguous with respect to whether they applied to the

relevant disability period).

     The Court cannot characterize the ALJ’s failure to

recontact plaintiff’s treating sources as harmless error.          If

                                   23
        Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 24 of 33



the ALJ had given greater weight to the opinions that Dr. Dahhan

or Dr. Schatz rendered in 2019, the ALJ might have found

plaintiff to be disabled.        Dr. Dahhan opined that plaintiff’s

impairments would cause her to be absent from work at least

three times per month, while Dr. Schatz opined that plaintiff

would be absent at least twice per month and off-task for twenty

percent or more of a working day.          (See R. 1463, 1784.)     The ALJ

did not incorporate any such limitations into the RFC, but the

Vocational Expert testified that an individual who was off-task

for fifteen percent of the working day would not be able to

generally perform plaintiff’s past relevant work as a payroll

supervisor.     (See R. 101.)     These limitations could impact

whether the ALJ finds plaintiff disabled.

        Because the ALJ viewed Dr. Dahhan and Dr. Schwartz’s

opinions as pertaining to plaintiff’s post-DLI condition and

accorded those opinions less weight, the lack of treating source

opinions regarding plaintiff’s condition from 2015 through the

DLI created a gap in the administrative record.

  c. The ALJ erred in relying on Dr. Todd’s testimony without
     requesting opinions from plaintiff’s treating sources.

        Non-examining medical expert Dr. Todd provided written

interrogatories and testified at the hearing in December of

2019.    The ALJ accorded partial weight to Dr. Todd’s written

interrogatories and greater than partial weight to Dr. Todd’s


                                      24
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 25 of 33



hearing testimony.    (See R. 930, 999–1009, 1302–05.)       Plaintiff

argues that the ALJ erred by assigning Dr. Todd’s hearing

testimony greater weight than the opinions of plaintiff’s

treating sources.    (See Pl.’s Br. at 2–9.)

     An ALJ may consider the opinion of a medical expert when

the ALJ “[b]elieves [a medical expert] may be able to clarify

and explain the evidence or help resolve a conflict because the

medical evidence is contradictory, inconsistent, or confusing.”

HALLEX 1-2-5-34.     “The general rule is that the written reports

of medical advisors who have not personally examined the

claimant deserve little weight in the overall evaluation of

disability.    The advisers’ assessment of what other doctors find

is hardly a basis for competent evaluation without a personal

examination of the claimant.”     Vargas v. Sullivan, 898 F.2d 293,

295–96 (2d Cir. 1990).

     A non-examining medical expert’s opinion may override the

opinion of a treating physician when evidence in the record

supports the medical expert’s opinion.       See Camille v. Colvin,

652 F. App’x 25, 28 (2d Cir. 2016).       However, “[e]ven where a

non-examining opinion is afforded weight, it alone cannot be

considered substantial evidence, nor can it constitute good

reason for the limited weight given to a treating source

opinion.”     Tammy H. v. Comm’r of Soc. Sec., 5:18-cv-851 (ATB),

2019 WL 4142639, at *11 (N.D.N.Y. Aug. 30, 2019).

                                   25
      Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 26 of 33



     Dr. Todd’s testimony, on its own, did not constitute

substantial evidence that could override the opinions of

plaintiff’s treating sources.       Dr. Todd did not examine

plaintiff and instead formulated his opinions after reviewing

the treatment records of plaintiff’s providers; without further

clarification or insight from plaintiff’s treating sources, this

evidentiary basis is insufficient to permit Dr. Todd’s opinion

to outweigh those of plaintiff’s treating sources.           See

Scognamiglio v. Saul, 432 F. Supp. 3d 239, 251 (E.D.N.Y. 2020)

(concluding that the ALJ lacked sufficient grounds to afford

controlling weight to a non-examining expert’s opinion when the

expert “only reviewed other physicians’ findings in the

record”); Ridge v. Berryhill, 294 F. Supp. 3d 33, 60–61

(E.D.N.Y. 2018) (finding the ALJ improperly assigned controlling

weight to the opinion of a non-examining medical expert when the

expert never personally examined the claimant and the expert’s

opinion contradicted those of the treating sources).

     To further develop the record with treating source

opinions, the ALJ should have sought clarification or further

evidence from Dr. Dahhan,6 plaintiff’s long-time cardiologist,


6
  The Court notes that at the time Dr. Schatz rendered her opinion in May of
2019, she may not have qualified as a treating physician because she began
treating plaintiff in October of 2018. However, on remand the ALJ shall also
attempt to seek clarification from Dr. Schatz regarding whether she intended
her opinion to be retrospective. If Dr. Schatz continues to treat plaintiff,
“the fact that a treating physician did not have that status at the time
referenced in a retrospective opinion does not mean that the opinion should

                                     26
      Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 27 of 33



before according greater weight to the testimony of a medical

expert who did not examine plaintiff.         See, e.g., Davis v.

Colvin, No. 6:14-cv-6373 (MAT), 2106 WL 368009, at *4 (W.D.N.Y.

Feb. 1, 2016) (remanding and directing the ALJ “to obtain

detailed functional assessments from plaintiff’s treating

sources . . . or consulting sources if treating sources are

unable to provide such assessments”); Haskins v. Astrue, 2010 WL

3338742 (N.D.N.Y. Apr. 23, 2010) (instructing the ALJ to obtain

medical opinions by first recontacting the plaintiff’s treating

physicians and then attempting to obtain opinions from

consultative examiners or medical experts if the treating

physicians were unable to provide the necessary opinions).              The

ALJ made no finding about why Dr. Dahhan could not clarify the

post-DLI opinions, and the fact that some of plaintiff’s

treating sources submitted opinions suggests that they could be

receptive to providing clarified opinions.           See 20 C.F.R.

§ 404.1520(b)(2)(i) (“We may choose not to seek additional

evidence or clarification from a medical source if we know from

experience that the source either cannot or will not provide the

necessary evidence.”).

     Without further development of the treating source

opinions, the administrative record was not sufficient to enable



not be given some, or even significant weight.”   Monette v. Astrue, 269 F.
App’x 109, 113 (2d Cir. 2008).

                                     27
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 28 of 33



the ALJ to produce a reasoned RFC determination.        On remand, the

ALJ should make reasonable efforts to obtain retrospective

opinions from plaintiff’s treating sources, including those

sources from whom the administrative record currently lacks

opinions.   Any retrospective opinions that these sources provide

“must clearly refer to the relevant period of disability and not

simply express an opinion to the claimant’s current status.”

Vitale v. Apfel, 49 F. Supp. 3d 137, 142 (E.D.N.Y. 1999).

     Because the ALJ’s failure to develop the record is a

threshold issue that impacts all aspects of a disability claim,

the Court declines to address the other arguments that plaintiff

raised in her brief.    See Morales v. Colvin, No. 13 Civ. 06844

(LGS) (DF), 2015 WL 2137776, at *28 (S.D.N.Y. May 4, 2015)

(remanding and declining to address the plaintiff’s additional

arguments “because the ALJ’s analysis may change on these points

upon remand”).

  B. Plaintiff’s Case Shall be Remanded to a Different ALJ for
     Further Proceedings.

     Plaintiff has not raised an Appointments Clause challenge

in her brief, but the Court orders that this case be remanded to

a different ALJ as a cautionary response to the Supreme Court’s

recent decision in Carr v. Saul, 141 S. Ct. 1352 (2021).

     ALJ Borré presided over both phases of plaintiff’s

administrative proceedings, denying her application for benefits


                                   28
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 29 of 33



in 2015 and then in 2020.     (See R. 258–264, 1144.)      At the time

ALJ Borré first issued a decision denying plaintiff’s request

for benefits, ALJ Borré would have been among the many Social

Security ALJs whose appointments were considered

unconstitutional following the Supreme Court’s ruling in Lucia

v. S.E.C., 138 S. Ct. 2044 (2018).      In Lucia, the Court held

that SEC ALJs were “Officers of the United States” who, pursuant

to the Appointments Clause, could only be appointed by the

President, a court of law, or the head of a department.          Id. at

2052–55.   The Court further held that the appropriate remedy for

an individual whose proceeding was presided over by an

unconstitutionally appointed ALJ would be a new hearing before a

different ALJ.     Id. at 2055.   After Lucia, the Social Security

Administration’s Acting Commissioner ratified the appointments

of the Social Security ALJs and issued SSR 19-1p, which

established the review procedure for cases involving claimants

who raised timely challenged under the Appointments Clause

before an ALJ.     See SSR 19-1p, 84 Fed. Reg. 9582-02, 2019 WL

1202036 (Mar. 15, 2019). As a result, ALJ Borré would have been

unconstitutionally appointed at the time he issued his first

decision and constitutionally appointed when he issued his

second decision.

     The Administration’s post-Lucia guidance did not address

the review procedure for claimants who raised challenges under

                                   29
       Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 30 of 33



the Appointments Clause for the first time on appeal to the

district court, without challenging the appointment before the

ALJ.     The Supreme Court addressed this administrative exhaustion

question in Carr v. Saul, in which the Court held that a

plaintiff does not waive an appointments challenge before a

federal court by failing to first raise the challenge before the

ALJ.     See 141 S. Ct. 1352, 1362 (2021).

       Plaintiff did not raise an Appointments Clause challenge

before the ALJ or this Court, and the Carr decision referred to

claimants who raised appointments challenges in federal court.

However, ALJ Borré was not constitutionally appointed when he

denied plaintiff’s request in 2018, and this violation was not

remedied because plaintiff’s case returned to ALJ Borré on

remand from the district court.        Thus, plaintiff is in a unique

position: her first administrative hearing proceeded before an

ALJ who was not constitutionally appointed; her second

administrative hearing was before the same ALJ who was

constitutionally appointed at all relevant times for the second

hearing and decision; and plaintiff did not raise an

Appointments Clause challenge before the ALJ or before this

Court.     The question the Court must now decide is whether

plaintiff’s case should be remanded to a different ALJ.

       The Court is unaware of any Second Circuit decisions that

address Carr’s impact on a case with a similar procedural

                                     30
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 31 of 33



history.    In Welch v. Commissioner of Social Security, the U.S.

District Court for the Southern District of Ohio was presented

with a similar procedural stance and granted the plaintiff’s

request for a hearing before a different ALJ. See 2:20-cv-1795,

2021 WL 1884062 (S.D. Ohio May 11, 2021), report and

recommendation adopted, 2021 WL 2142805 (S.D. Ohio May 26,

2011).     In Welch, an ALJ who was unconstitutionally appointed

denied the plaintiff’s request for disability benefits in 2016.

Id. at *2–3.     The plaintiff appealed the decision to the

district court, and in 2018 the district court remanded the case

upon the parties’ joint motion.      Id. at *2.    The district court

remanded to the same ALJ, and the plaintiff formally requested

that her case be transferred to a different ALJ because of

Lucia.     Id.   Plaintiff’s case remained with the same ALJ, and

the ALJ denied her request for benefits in 2020.        Id. at *1–2.

On appeal to the district court, the plaintiff challenged the

constitutionality of the ALJ’s appointment for the first

administrative hearing and argued that the violation had not

been remedied because the district court remanded plaintiff’s

case to the same ALJ.     Even though the ALJ was properly

appointed for plaintiff’s second disability hearing and

decision, the plaintiff argued that she was entitled to a new

hearing before a different ALJ to remedy the unconstitutionality

of the ALJ’s appointment during the first disability hearing.

                                   31
        Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 32 of 33



Id. at *2–3. The district court agreed, reasoning that

“[b]ecause [the ALJ] initially heard and ruled upon

[p]laintiff’s claim, he could not un-ring that bell and ‘be

expected to consider the matter as though he had not adjudicated

before.’”      Id. at *5 (quoting Lucia, 138 S. Ct. at 2055)).

        Here, unlike the plaintiff in Welch, plaintiff did not

raise an Appointments Clause challenge in her brief,7 but the

procedural history suggests that plaintiff may be entitled to a

hearing before a different ALJ to remedy the constitutional

violation of her first administrative hearing and decision.

Although ALJ Borré had been properly appointed by the date that

he presided over plaintiff’s hearing in 2019 and he issued a new

decision in 2020, ALJ Borré was not properly appointed when he

denied plaintiff benefits in 2018.            Thus, the initial

constitutional violation could remain unremedied and warrant a

hearing before a different ALJ.

        Because the Court remands for further development of the

record, the Court need not consider whether this Appointments

Clause issue would independently merit remand where the

plaintiff did not raise the issue before the court.               However, to

remedy any potential constitutional violation from the first




7
    Carr had not been decided when the parties filed their briefs .

                                        32
     Case 3:20-cv-00656-RAR Document 25 Filed 09/01/21 Page 33 of 33



administrative proceeding, the Court orders that this case be

remanded to a different ALJ.

V.   Conclusion

     For the foregoing reasons, plaintiff’s motion for an order

to remand the Commissioner’s decision is GRANTED and the

Commissioner’s motion to affirm that decision is DENIED.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).



     SO ORDERED this _1st__ day of September, 2021 at Hartford,

Connecticut.

                                 __          /s/    __   ___   ____

                                 Robert A. Richardson
                                 United States Magistrate Judge




                                   33
